    CASE 0:17-md-02795-MJD-KMM Document 699 Filed 05/05/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


IN RE: CENTURYLINK SALES
PRACTICES AND SECURITIES
LITIGATION
                                                MDL No. 17-2795 (MJD/KMM)
This Document Relates to:
Civil File No. 18-296 (MJD/KMM)


    PLAINTIFFS’ STATEMENT OF CONFIDENTIALITY REGARDING
EXHIBITS TO PLAINTIFFS’ REPLY MEMORANDUM OF LAW IN FURTHER
   SUPPORT OF PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION


       Plaintiffs in the above-captioned matter have filed Exhibits F through W to the to

the Declaration of Michael D. Blatchley in support of Plaintiffs’ Reply Memorandum of

Law in Further Support of Plaintiffs’ Motion for Class Certification. Pursuant to the

Protective Order (ECF No. 464), Exhibits U through W have been designated

“Confidential” and/or “Highly Confidential – Attorneys’ Eyes Only” in their entirety.

Because of these designations, redaction is impractical.



 Dated: May 4, 2020                        Respectfully submitted,

                                           /s/ Michael D. Blatchley
                                           Michael D. Blatchley, NYS Bar No. 4747424
                                           BERNSTEIN LITOWITZ BERGER &
                                           GROSSMANN LLP
                                           1251 Avenue of the Americas
                                           New York, New York 10020
                                           Telephone: (212) 554-1400
                                           Facsimile: (212) 554-1444
                                           michaelb@blbglaw.com
